Order entered November 20, 2012




                                             In The
                                     Court of $[ppeals
                                   i tri t of Texas at
                                     No. 05-12-00819-CV

         JULIUS HOLMES, ANTONIO SPENCER AND ALL OCCUPANTS OF
             3320 PECAN SHADOW WAY, DALLAS, TEXAS, Appellants

                                               Vo




        DEUTSCHE BANK NATIONAL TRUST COMPANY, AS TRUSTEE FOR
          AMERIQUEST MORTGAGE SECURITIES INC., ASSET-BACKED
           PASS-THROUGH CERTIFICATES, SERIES 2005-R2, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-11-08781-D

                                           ORDER

       The Court has before it appellee’s November 6, 2012 motion to dismiss appeal as moot.

The Court ORDERS appellant to file a response to the motion within ten days of the date of this

order. If appellant does not do so, this appeal may be dismissed without further notice.




                                                      MOLLY
                                                      JUSTICE